Exhibit 10.21

 

 

FORM

 

OF

 

OPTICAL CABLE CORPORATION

2017 STOCK INCENTIVE PLAN

 

FY _____ STOCK AWARD

(Time Vesting)

 

                 

GRANTED TO

 

GRANT DATE

 

NUMBER OF

SHARES GRANTED

 

PRICE PER

SHARE

 

SOCIAL

SECURITY

NUMBER

         

Grantee

 

Grant Date

 

__________

 

N/A

 

____________

     

 

 

GRANT NUMBER

 

VESTING AND RESTRICTION LAPSE SCHEDULE*

       

 

__________

 

_____ shares will vest in [one year] on ______ (such date the “Vesting Date”).

 

OPTICAL CABLE CORPORATION and its successors and assigns (the “Company”) hereby
grants to ________ (the “Participant”) effective _________ (the “Grant Date”), a
Stock Award, as defined in the Plan (the “Award”), pursuant to its 2017 Stock
Incentive Plan that is provided along herewith (the “Plan”), covering the above
stated number of shares (the “Restricted Shares”) of common stock of the Company
(“Common Stock”).

 

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) approved this Award and recommended its approval to the Board of
Directors of the Company, and concurrent with the approval by the Board of
Directors, the Award was granted to the Participant pursuant to the terms of the
Plan.

 

The Plan is administered by the Compensation Committee, or alternatively and as
appropriate, the Board of Directors (in either case, the “Committee”). Any
controversy that arises concerning this Award or the Plan shall be resolved by
the Committee as it deems proper, and any decision of the Committee shall be
final and conclusive.

 

The terms of the Plan are hereby incorporated into this Award by this reference.
In the case of any conflict between the Plan and this Award, the terms of the
Plan shall control. Capitalized terms not defined in this Award shall have the
meaning assigned to such terms in the Plan.

 

Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:

 

1. The Company hereby grants to the Participant an Award covering the Restricted
Shares, subject to the terms and conditions of this Award and the Plan.

 

2. Unless otherwise determined by the Committee, the Award will vest, and the
restrictions applicable to Restricted Shares shall lapse (with the shares no
longer subject to the restrictions set forth herein being referred to as
“Unrestricted Shares”), in ___ year(s) according to the schedule set forth
above.

 

3. Unless otherwise determined by the Committee, in the event that Participant’s
membership on the Board of Directors of the Company terminates before the Award
is vested and the restrictions on the Restricted Shares have lapsed, Participant
will, upon the date of termination of Participant’s membership on the Board of
Directors (as reasonably fixed and determined by the Company), forfeit the
Restricted Shares and the Company will be the owner of such Restricted Shares
and will have the right, without further action by Participant, to transfer such
Restricted Shares into its name.

 

4. If a Change in Control (as defined in the Plan) occurs while the Participant
is serving on the Board of Directors, any unvested Restricted Shares granted
hereunder will vest in full and become Unrestricted Shares upon the occurrence
of the Change in Control.

 

5.     Participant will not sell, transfer, pledge, hypothecate or otherwise
dispose of any Restricted Shares (or any interest in such shares) prior to the
Vesting Date as to which the restrictions applicable to such shares lapse.

 

 

 
Page 1 of 3

--------------------------------------------------------------------------------

 

 

6. Prior to the Vesting Date, the Company will, at its option, reflect
Participant’s ownership of the Restricted Shares in book-entry form with the
Company’s transfer agent or through the issuance of one or more stock
certificates. If the Company elects to reflect ownership through the issuance of
stock certificates, such certificates will be held in escrow with the Corporate
Secretary of the Company in accordance with the provisions of this Award and the
Plan. Subject to terms of this Award and the Plan, Participant will have certain
rights of a shareholder with respect to the Restricted Shares while they are
held in escrow or in book-entry form, including, without limitation, the right
to vote the Restricted Shares. Cash dividends declared, if any, on such shares
will be accrued without interest until and paid at such time that the
restrictions applicable to such shares lapse or forfeited at such time as such
shares are forfeited. If, from time to time prior to the date that the Award is
vested and the restrictions on the Restricted Shares have lapsed, there is
(i) any stock dividend, stock split or other change in the Restricted Shares, or
(ii) any merger or sale of all or substantially all of the assets or other
acquisition of the Company, any and all new, substituted or additional
securities to which Participant is entitled by reason of his ownership of the
Restricted Shares shall be held on his behalf by the Company in book-entry form
or through the issuance of one or more stock certificates and held in escrow
pursuant to this section until vesting pursuant to the schedule applicable to
the underlying Restricted Shares, at which time all restrictions shall lapse.

 

7. As described in the Plan, in the event of certain corporate transactions or
other actions or events, the Committee may take such actions with respect to
this Award as it deems appropriate and consistent with the Plan.

 

8. Participant understands that Participant (and not the Company) is responsible
for any tax liability that may arise as a result of the transaction contemplated
by this Award. Participant understands that Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”) taxes as ordinary income the difference
between the amount paid for the Restricted Shares and the fair market value of
the Restricted Shares as of the date the restrictions on such shares lapse.
Participant understands that Participant may elect to be taxed at the time of
the Award, rather than when the restrictions lapse, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Grant Date. Participant (and not the Company) is solely responsible for
filing any such election. Participant acknowledges that he or she has not
received any tax advice from the Company or its representatives and is relying
solely on the tax advice provided by his or her personal tax advisors, if any,
with respect to the subject matter hereof.

 

9. If any provision of this Award should be deemed void or unenforceable for any
reason, it shall be severed from the remainder of the agreement, which shall
otherwise remain in full force and effect.

 

10. The Company may, in its discretion, delay removal of the restrictions on the
Restricted Shares or delivery of any certificate required upon vesting of the
Award until (i) the admission of such shares to list on any stock exchange
(including NASDAQ) on which the Common Stock may then be listed, (ii) the
completion of any registration or other qualification of such shares under any
state or federal law, ruling, or regulation of any governmental regulatory body
that the Company shall, in its sole discretion, determine if necessary or
advisable, and (iii) the Company shall have been advised by counsel that it has
complied with all applicable legal requirements.

 

11. Any notice to be given under the terms of this Award shall be addressed to
Optical Cable Corporation, to the attention of the Chief Financial Officer, 5290
Concourse Drive, Roanoke, VA 24019, and any notice to be given to Participant or
to his or her personal representative shall be addressed to him or her at the
address set forth below or to such other address as either party may, hereafter,
designate in writing to the other. Notices shall be deemed to have been duly
given if mailed, postage prepaid, addressed as aforesaid.

 

12. The Participant may accept this Award, subject to the registration and
listing of the shares issuable under the Plan, by signing and returning the
enclosed copy of this Award. The Participant’s signature will also evidence his
or her agreement to the terms and conditions set forth herein and to which this
Award is subject.

 

13. Along with this Award, the Participant hereby acknowledges receipt of a copy
of the Plan and the Prospectus for the Plan. The Participant further
acknowledges receipt of a copy of the Company’s Equity Ownership and Retention
Policy for Non-Employee Directors, as recommended by the Compensation Committee
and as adopted by Board of Directors effective February 14, 2006. Also, if the
Participant has previously been granted an award under the Plan, or any
predecessor stock incentive plan, the Participant hereby acknowledges that he or
she has received all of the reports, proxy statements and other communications
generally distributed to the holders of the Company’s securities since the
date(s) of such grant(s) and no later than the times of such distributions.

 

 [Signature Page Follows]

 

 
Page 2 of 3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Award to be signed, as of the
Grant Date shown above.

 

  OPTICAL CABLE CORPORATION        

By:

 

  

 

I hereby acknowledge receipt of this Award, the Plan, and the Prospectus for the
Plan, and I agree to conform to all terms and conditions of this Award and the
Plan.

 

 

 

 

 

 

 

   

Name

 

 

 

Date

     

   

 

 

 

   

Signature

 

 

 

Address

 

 

 Page 3 of 3

 